548 So. 2d 1167 (1989)
Mickey A. PARK, Appellant,
v.
Richard L. DUGGER, Secretary, Department of Corrections, Appellee.
No. 88-3048.
District Court of Appeal of Florida, First District.
September 8, 1989.
Rehearing Denied October 12, 1989.
*1168 Mickey A. Park, pro se, for appellant.
Robert A. Butterworth, Atty. Gen., Isabelle Tassi, Asst. Atty. Gen., Tallahassee, for appellee.
ERVIN, Judge.
Appellant seeks review of an order denying his petition for a writ of mandamus compelling the Department of Corrections (DOC) to allow him access to certain psychiatric and psychological evaluations of him made by members of the DOC staff. He claimed entitlement to these evaluations under Section 945.10(2), Florida Statutes (1988), and Diaz v. Florida Dep't of Corrections, 519 So. 2d 41 (Fla. 1st DCA), appeal dismissed, 525 So. 2d 877 (Fla. 1988). We affirm.
In sustaining the order, we do not decide whether appellant is entitled to access these records. We decide only that the issuance of a writ of mandamus is not an appropriate remedy because appellant has not demonstrated that he has exhausted all adequate remedies, such as an administrative grievance proceeding, as outlined in Rule 33-3.007 of the Florida Administrative Code. See also Hall v. Key, 476 So. 2d 787, 788 (Fla. 1st DCA 1985) ("To show entitlement to a writ of mandamus, `the petitioner must demonstrate a clear legal right on his part, an indisputable legal duty on the part of respondents, and that no other adequate remedy exists,'" quoting, State Dep't of Health & Rehabilitative Servs. v. Hartsfield, 399 So. 2d 1019, 1020 (Fla. 1st DCA 1981)).
AFFIRMED.
WENTWORTH and ZEHMER, JJ., concur.